Citation Nr: 1443434	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a service-connected post-operative inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to July 1993, October 2003 to April 2005, and additional periods of active duty for training and National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Board denied claims of service connection for hematuria and an eye condition.  At that time, the Board also remanded the hernia claims for further development.

Additional evidence was received after the most recent supplemental statement of the case (SSOC) dated in July 2012.  As the evidence is not pertinent to the claim, another SSOC is not necessary.

The issues of an increased rating for low back strain and right leg radiculopathy have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

During the appellate period, the Veteran's post-operative inguinal hernia has at all times been characterized as without true hernia protrusion and not recurrent.



CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected post-operative inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

March 2006 and September 2007 letters satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a July 2012 SSOC.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in October 2006 and October 2011; the record does not reflect that these examinations are inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran contends that he is entitled to a compensable rating for his service-connected post-operative inguinal hernia.  

The Veteran was granted service connection for post-operative inguinal hernia in a September 1999 rating decision, which assigned a noncompensable disability rating, effective July 24, 1993, under Diagnostic Code 7338.  38 C.F.R. § 4.114.  

Diagnostic Code 7338 provides that a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable (zero percent).  An inguinal hernia that is not operated upon, but is remediable, also is rated as noncompensable (zero percent).  A postoperative recurrent inguinal hernia, which is readily reducible and well supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, which is not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, which is not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.

Based on the evidence of record, a compensable disability rating for the Veteran's post-operative inguinal hernia is not warranted.  A 10 percent rating for the Veteran's inguinal hernia would require a postoperative recurrent hernia that is readily reducible and well supported by truss or belt.  The criteria for even higher ratings also require a recurrent hernia or one that is inoperable.  Although the Veteran underwent surgery for his inguinal hernia during service, there is no evidence of recurrences of a hernia during the appellate period.  During the October 2006 VA examination, the examiner stated that there were no recurrences of hernia.  During the October 2011 VA examination, no inguinal hernia was found on examination.  Furthermore, the record is silent for any complaints relating the hernia and there was no indication of a hernia during VA treatment and inguinal hernia was mentioned only by history.  Genitourinary examinations have been specifically negative for any indication of an inguinal hernia.

The evidence shows that the Veteran has had complaints associated with the post-operative scar related to the hernia operation.  In July 2012, service connection was separately granted for this disability.  Thus, evaluation of the scar is not on appeal.

The evidence of record demonstrates that the Veteran's hernia was not recurrent and was without true hernia protrusion.  The VA examination reports and treatment records are the most probative evidence for assessing the Veteran's inguinal hernia.  The Veteran's statements do not provide sufficient evidence for a higher rating for his inguinal hernia.  

In sum, the evidence does not show that the criteria for a higher rating for post-operative inguinal hernia were met at any time during the appeal period for the purpose of assigning a staged rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  There is no doubt to be resolved and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that all findings and impairment (non-recurrent post-operative inguinal hernia) associated with the service-connected disability at issue is encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability Rating Due To Individual Unemployability (TDIU)

In a November 2013 rating decision, the RO denied the claim for TDIU and there is no record that the Veteran filed a notice of disagreement and the claim has not been developed for appellate review.  Further, the Veteran has not claimed, nor has the 

evidence shown, that any unemployment was due to his service-connected post-operative inguinal hernia.


ORDER

A compensable evaluation for a service-connected post-operative inguinal hernia is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


